Citation Nr: 1756283	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  95-24 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to July 31, 2012, for an award of a total disability rating based on individual employability due to service-connected disabilities (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S.E., Counsel
INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964, and from December 1964 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied a claim for a rating in excess of 20 percent for service-connected spondylolisthesis. 

In February 2010, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the above RO.  A copy of the hearing transcript is of record.  In June 2007 and September 2010, the Board remanded the increased rating claim.  

In July 2012, the Board determined that a TDIU issue had been raised, and remanded the TDIU issue.  In March 2015, the Board, in part, denied a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Order, the Court vacated the Board's March 2015 decision with respect to the above-cited issue and remanded the matter to the Board for action consistent with a Joint Motion for Remand (JMR) between the Veteran's counsel and counsel for the Secretary of Veterans Affairs (hereinafter "Parties."); the JMR left undisturbed the Board's March 2015 denial of an extraschedular rating for spondylolisthesis at L4-L5.  In June 2016, the Board remanded this matter in order in order to refer the issue to Director, Compensation Service.  

In September 2017, the RO granted TDIU effective July 31, 2012.  The Veteran objected to the decision claiming that his service-connected back disability has prevented him from securing and maintaining substantially gainful employment since 1993.  

The Board notes that in a determination received by VA in July 2017 the Director of VA's Compensation Service denied entitlement to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b).  There is no impediment to a present appellate review of that question.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (explaining that "the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU"); see also Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (Board reviews the Director's extraschedular decision de novo, and may, therefore, assign an extraschedular rating after the Director's decision).  The Veteran provided additional evidence and argument in support of his claim in September 2017, but waived Agency of Original Jurisdiction consideration.


FINDINGS OF FACT

1.  In April 1993, the Veteran filed a claim for an increased rating for his service-connected spondylolisthesis.  

2.  In September 2017, the RO granted a TDIU, and assigned an effective date of July 31, 2012.

3.  For the time period in issue, service-connection is in effect for spondylolisthesis, evaluated as 20 percent disabling prior to November 18, 2010, and as 40 percent disabling thereafter, the Veteran's combined evaluation is 20 percent prior to November 18, 2010, and 40 percent thereafter.  

4.  Prior to July 31, 2012, the Veteran was not unable to secure and maintain substantial gainful employment due to service-connected disability.


CONCLUSION OF LAW

An effective date prior to July 31, 2012, for TDIU is not warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board and a transcript of the hearing is of record.

The Veteran was also provided several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the Veteran has submitted private medical opinions which the Board has also taken into consideration for rating purposes.

This matter was previously remanded in order to provide the Veteran with an additional VA examination and to associate additional treatment records with the claims file.  This development has been completed in substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Extraschedular TDIU

The Veteran contends that an effective date prior to July 31, 2012, is warranted for the award of a TDIU.  The  Veteran's representative argues that the opinion from VA's Compensation and Pension service (C&P"), received in July 2017, is not dispositive of his claim, and that an effective date in 1993 is warranted, including based upon a March 2016 private medical opinion from R.B. and the holding in Wages, 27 Vet. App. 233.  The representative argues that the Veteran did not have more than sporadic earnings in 1991 and that he was unemployable due to his service-connected disability as of 1993.  

In an affidavit, dated in February 2016, the Veteran reported that he has severe back symptoms, and that his back condition prevents him from obtaining or maintaining any form of substantially gainful employment.  He stated that he is able to walk about 100 yards or so at a time before he is forced to find a place to rest because the pain in his back becomes so severe.  He stated that in the past he did a lot of construction work and that he always had severe back pain, but that he had continued to work despite his pain.  The Board notes that in his statement did not indicate that his symptoms were present as of any specific date.  

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2). 

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a), (b)(2) (2012); 38 C.F.R. § 3.400(o) (2017); Harper v. Brown, 10 Vet. App. 125 (1997). 

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Hurd v. West, 13 Vet. App. 449 (2000). 

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2017).  

In adjudicating claims for TDIU, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.; see also Faust v. West, 13 Vet. App. 342, 355 (2000).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2017).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2017).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed Cir. 2001).  Social Security Administration (SSA) determinations are not controlling for VA purposes.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b). 

The administrative history of this case is as follows:

In April 1967, the RO granted service connection for spondylolisthesis, evaluated as 10 percent disabling.  In September 1991, the RO increased the Veteran's rating to 20 percent.  In each case, there was no appeal, and the RO's decision became final.  See 38 U.S.C. § 7105(c) (2012).  On August 26, 1993, the Veteran filed a claim for an increased rating.  In November 1993, the RO denied the increased rating claim.  After additional evidence was received, the RO denied the claim in August 1994, and in May 1995.

The Veteran appealed the increased rating issue.  In November 2011, the RO granted the increased rating claim, to the extent that it assigned a 40 percent rating, with an effective date of November 18, 2010.  In July 2012, the Board determined that a TDIU issue had been raised, and remanded the TDIU issue.  In March 2015, the Board, in part, denied a TDIU.  The Veteran appealed the Board's decision to the Court.  In an October 2015 Order, the Court vacated the Board's March 2015 decision with respect to the TDIU issue and remanded the matter to the Board for action consistent with a JMR.  

In June 2016, the Board remanded this matter in order in order to refer the issue to Director, Compensation Service.  In July 2017, the Director, Compensation Service determined that TDIU on an extraschedular basis was warranted effective July 31, 2012.  In September 2017, the RO granted TDIU effective July 31, 2012, and the RO recertified the matter back to the Board.  The Veteran objected to the decision, claiming that his service-connected back disability has prevented him from securing and maintaining substantially gainful employment since 1993.  

Analysis

Prior to July 31, 2012, the Veteran was service-connected for spondylolisthesis, evaluated as 20 percent disabling prior to November 18, 2010, and as 40 percent disabling thereafter, his combined evaluation was 20 percent prior to November 18, 2010, and 40 percent thereafter.  Given the foregoing, the Veteran did not meet the percentage requirements of 38 C.F.R. § 4.16 (a) for TDIU prior to July 31, 2012, and the claim for an earlier effective date for a TDIU prior to July 31, 2012 must be considered under the criteria of 38 C.F.R. § 4.16 (b). 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of the Compensation and Pension Service for consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who do not meet the percentage standards of 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b). 

Ordinarily, VA's Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (1991), 57 Fed. Reg. 2317  (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. 

The effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) than for purposes of a TDIU claim under 38 C.F.R. § 4.16.  While 38 C.F.R. § 3.321 (b)(1) requires marked interference with employment, 38 C.F.R. § 4.16 requires evidence of unemployability.  Kellar v. Brown, 6 Vet. App. 157 (1994).

Although the Board is precluded from initially assigning an extraschedular rating, the Board may review the adjudication of an extraschedular rating once the Director of the Compensation and Pension Service determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996).

The medical and other relevant evidence is summarized as follows:

A statement from a Placement Services employee at the Nevada Technical Institute, dated in September 1991, shows that the Veteran was determined not to be placeable for a job within the Slot Department of the Gaming Industry.  It was stated that his medical condition will not only hinder him from being accepted as t gaming employee, they will also keep him from doing a good job if he were to be hired.  

A July 1993 VA progress note indicates that due to back pain the Veteran cannot work on jobs that require heavy lifting more than 20 pounds or bending indefinitely.  There were no further comments regarding employment made at that time.  

A report from L.L. Ph.D., for the Department of Human Resources, Bureau of Disability Adjudication ("DHR BDA"), dated in October 1993, shows the following: the Veteran reported that he had a state driver's license, and that he could drive.  Although most patients completed the required forms in 20 to 30 minutes, the Veteran took over two hours.  He complained of "throbbing and squeezing of the brain," and "bugs crawling in my head."  The Veteran's history included a severe auto accident involving a back injury in December 1981, being hit by a truck while riding his bicycle in August 1982 (that apparently resulted in organic brain syndrome), and a minor auto accident in 1983 or 1984.  His work history included working in construction as a laborer and carpenter for 12 years, and working four to five years as a window washer.  He spends his afternoons walking.  He stated that he didn't really have a problem, except for his back, and lack of money, and that he owed people money.  The Axis I diagnoses were rule out impulse control disorder, not otherwise specified, and rule out psychological factors affecting physical condition.  The Axis III diagnosis was status post back injuries from military service and auto accidents.  The examiner stated that his prognosis was fairly positive, based on his cognitive abilities, and that he would probably benefit from job skills training and job placement support.  

In an Application for Increased Compensation Based on Unemployability, dated in his September 1996, the Veteran reported that he had a high school diploma, and that he had training as a slot mechanic.  He also reported that his last steady full-time employment was in November 1993 as a shop man.

VA records show the Veteran was pursuing vocational rehabilitation in April 1997.  A VA spine examination report, dated in April 1997, shows that the Veteran complained of daily low back pain, that it hurt to bend over, and that he cannot sit in a chair for more than one hour.  He complained that he had lost at least five jobs due to back pain.  On examination, he walked satisfactorily.  It was noted that he could run, and that he could go up and down stairs satisfactorily.  He could stand on his heels, and stand on his toes without difficulty.  Gait was normal.  The diagnosis noted degenerative joint disease lumbar spine, old fracture at the anterior superior corner of L4 (fourth lumbar) body, Grade I spondylolisthesis at L5-S1 (fifth lumbar-first sacral), and spina bifida.  There was significant functional loss.  

An August 2000 VA examination noted Grade I spondylolisthesis, with functional loss due to pain.  In January 2003, the Veteran was granted entitlement to VA nonservice-connected pension based on the level of disability, and other factors, such as age, education, and occupational background.  A September 2004 statement from Dr. A.Y. noted the Veteran had various medical problems that prevented him from performing work-related task.  

A VA examination report, dated in December 2005, shows the following: the Veteran reported that he had worked in construction "until the 1980s" and then worked as a window washer, and that he had not had a job in the last 15 years.  He is able to drive his car, he lives alone, and he does his own cooking, cleaning, and shopping.  There is no history of back surgery.  The diagnosis was moderate chronic lumbar strain that is not treated with medication.  

In a May 2006 statement, Dr. A.Y. noted that the Veteran had numerous complaints that began after a 2003 motor vehicle accident, and that he would benefit from treatment for these problems.  

A VA examination report, dated in January 2009, shows the following: previous EMG/NCV (electromyogram/nerve conduction study) testing of his left leg was normal, with no evidence of radiculopathy or neuropathy.  The diagnoses were chronic lumbar strain, insufficient evidence of neuropathy, and chronic paresthesias.  The Veteran's symptoms were noted to be scattered in numerous locations that are not anatomically related to his back.  He reported no symptoms in an anatomic spinal nerve distribution.  

A statement from P.R., M.D., dated in August 2009, shows that he states that the Veteran is being treated for lumbar spondylolisthesis, that an immobilizer had been tried without much success with regard to pain relief, and that he had been advised not to wear his brace.

A VA examination report, dated in November 2010, shows that the examiner noted that the Veteran had retired form his usual occupation in construction in 1982 due to low back pain (this was apparently based on the Veteran's reporting rather than the opinion of the examiner).  The findings noted that there were no incapacitating episodes of spine disease.  The Veteran was able to walk more than 1/4 mile but less than one mile.  He used a cane and a brace, and had an antalgic gait.  The diagnoses were dextroscoliosis, multi-level degenerative change with asymmetric significant left foraminal narrowing at L2-3 and L3-4, and asymmetric right foraminal narrowing of L4-5 and L5-S1, degenerative Grade I anterolisthesis at L5-S1, discogenic degenerative marrow at L2-3, symptomatic, and loss of usual lumbar lordosis due to spasm.  The examiner stated that the effects on usual occupation and resulting work problems were "assigned different duties; increased absenteeism," and that the effects on occupational activities were decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength in the upper extremity and lower extremity, and pain.  

An October 2011 VA report from the November 2010 VA examiner notes that the Veteran's gait was minimally antalgic at the time of his examination.  An August 2010 EMG was noted to show no electrophysiological evidence of radiculopathy L3-S1, or a diffuse sensorimotor peripheral neuropathy.  Symptoms of lower extremity pain did not follow a specific neurodermatome and there were no specific findings appreciated on physical examination in November 2010 other than a slightly antalgic gait.  His service-connected disability was not found to cause impairment of the sciatic nerve.  She concluded that his current symptoms are not related to his service-connected back disability.  

A November 2011 letter from Dr. P.R. noted that the Veteran's July 2011 magnetic resonance imaging (MRI) showed significant degenerative disc disease throughout the lumbar spine and that an EMG was basically within normal limits.  The Veteran was informed that if he continued to have problems, pain management was suggested.  

In July 2012, the Board remanded the TDIU issue, in order to clarify whether or not the recorded history in the November 2010 VA examination report, i.e., that the Veteran had retired form his usual occupation in construction in 1982 due to low back pain, was the opinion of the examiner, or was merely recorded information reported by the Veteran.  

On July 31, 2012, the Veteran was afforded another examination by the November 2010 VA examiner.  The Veteran was noted to have a history of nine sessions of physical therapy since April 2012 with minimal progress, and to have received lumbar facet blocks without relief.  There was no history of incapacitating episodes of intervertebral disc syndrome (IVDS) over the past 12 months.  The diagnoses were spondylolisthesis at L4-5, and degenerative disc disease.  The examiner noted that she had consulted a VA orthopedic surgeon, who opined that, based on all the available information in the claims file, the Veteran's disc desiccation was consistent with his age, and that the Veteran's spondylolisthesis continued to be Grade I, unchanged from previous exams, and, therefore, of an by itself, it would not be responsible for marked interference with employment, nor would it prevent substantially gainful employment.

An employability evaluation from R.B., M.S., C.R.C., dated in March 2016, and received in April 2016, shows that had reviewed the Veteran's entire claims file.  It was noted the Veteran stopped working, and "retired," from his full-time job as a shop man in 1993 due to his service-connected lumbar spine disability, and associated radiculopathy of the lower extremities.  Upon retiring, he attempted to work as a window washer, for no more than $130 a week, but this proved difficult.  In 1993 he filed for SSA disability benefits.  At that time, he was unable to sit or stand for prolonged periods due to needle-like pain in his legs and feet, which required bed rest or alternating between sitting and standing every ten minutes.  The Veteran reported that since 1993 his pain has been consistent and unrelenting.  He typically has flare-ups twice a day.  His back pain is aggravated by lifting, bending, and driving long distances.  Over the years, he has tried a number of different medications and therapies, to include steroid injections, a back brace, and use of a cane, without relief.  He occasionally missed work in 1993 due to his service-connected symptoms.  Beginning in 1993, he typically drove 35 miles into town once a week to run errands and visit his siblings, and at that time he could drive about 30 to 40 miles without having to stop and stretch.  Getting in and out of his van has gotten increasingly difficult.  In 1993, his hobbies included repairing cars and playing with his dog; he has now given up these hobbies due to his symptoms.  He never sleeps more than 51/2 hours a night.  He has difficulty showering, toileting, dressing, and cutting his toenails.  

An extensive summary of the Veteran's service and post-service medical treatment was provided.  The examiner concluded that the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation at the time he stopped working in 1993, and that he was unemployable as of that time.  As of 1993, he was unable to bend, squat or stoop without stiffness or pain, nor could he sit or stand for prolonged periods of time.  Given his limitations, he was unable to perform all full-time work, including sedentary work, in the national economy.  Sedentary employment requires prolonged sitting, with up to two hours of walking and/or standing a day.  The Veteran's 1997 VA examination indicates that he cannot sit for more than one hour, and that standing hurts.  It was asserted that he also lacked transferable skills necessary to obtain gainful sedentary employment.  

In May 2017, the Veteran was afforded a VA examination.  The Veteran claimed that he had been unemployed since 1986.  The examiner concluded that the Veteran was unable to obtain and maintain employment for which he would otherwise be qualified due to his service-connected disabilities.  With regard to the presence of symptoms since 1993, the examiner referenced the detailed history of treatment provided R.B.'s March 2016 report.  

A decision from the Director, C&P, received in July 2017, shows that the Director stated the following: the Veteran has nonservice-connected conditions that include lumbosacral strain syndrome, tinea corporis, bilateral hearing loss, tinnitus, lichen simplex chronicus, peripheral neuropathy, cervical strain, fibromyalgia, thoracic spine degenerative disc disease, anxiety reaction, headaches, and memory difficulty.  There are no records from any previous employer.  The Veteran has reported that he receives disability benefits from the SSA since the 1990s due to back and (nonservice-connected) skin conditions.  Those records have been destroyed.  He last worked in casinos, and he had training as a slot mechanic.  Other records indicate that the Veteran last worked in 1993.  Private records from April 1993 note a disabling gait, and the Veteran states that he was placed on a lifting restriction at that time.  In September 2004, a private physician found that the Veteran's various medical problems prevent him from performing work-related tasks, but gave no further description.  The Veteran's medical history was summarized, including, but not limited to, discussion of a March 1995 motor vehicle accident that exacerbated his back problems significantly, an August 2000 VA examination, letters from a private physician dated in September 2004 (noting that his various medical problems prevent work-related tasks), and May 2006, VA examinations in November 2010, July 2012, and May 2017, and a March 2016 employability evaluation report (from R.B.).

The Director concluded that a review of the evidence does not support the Veteran's contention that his service-connected disability prevented gainful employment.  The evidence shows that the Veteran initially left work in part, due to a (nonservice-connected) skin disability.  Moreover, he had motor vehicle accidents in 1995 and 2003, with contemporaneous evidence showing exacerbated symptoms at those times attributable to nonservice-connected injury.  Even resolving the benefit of the doubt regarding possible aggravation in the Veteran's favor, the evidence shows only conservative treatment and symptoms consistent with his assigned scheduler rating.  The preponderance of the evidence does not support the Veteran's contention that his service-connected disability prevented employment prior to July 31, 2012.  The private medical opinion addresses the entire appeal period, but does leaves out key evidence that is unsupportive of the ultimate conclusion.  The evidence does not show any hospitalizations, ER visits, or frequent treatment for his service-connected conditions during the time period in issue.  Entitlement to TDIU prior to July 31, 2012, was not established.  

The Veteran has reported that he received Social Security payments; however, an inquiry to the SSA yielded a response that the medical records were no longer part of SSA's records.  Additionally, requests for SSA records in August 2004 and August 2012 yielded replies that the records had since been destroyed.  An SSA report, received in July 2016, indicates that the Veteran had no earnings between 1982 and 1990.  In 1991, he earned $2,498.00, with no subsequent earnings listed.  

The Board finds that prior to July 31, 2012, a TDIU pursuant to 38 C.F.R. § 4.16(b) is not warranted.  This case was previously vacated by the Court because the Board failed to adequately address how he had not worked in any capacity since the early 1990's.  In this regard, as an initial matter, the Board finds that the Veteran is not a credible historian.  The evidence shows that he has provided significantly differing employments histories and/or reasons for quitting his most recent job.  See e.g., October 1993 DHR BDA report and March 2016 report from R.B. (essentially noting that he quit working in 1993); December 2005 VA examination report ("he has not had a job for at least 15 years") (i.e., since about 1990); November 2010 VA examination report (noting that he had retired from his usual occupation in construction in 1982 due to low back pain); May 2017 VA examination report (claiming that he had been unemployed since 1986).  See also transcript of hearing held in October 1999 (in which he testified that he quit working for a show in Las Vegas about 1992 because he was not getting paid, and because he was scratching himself in front of crowds because of his skin symptoms).  

Furthermore, he has reported a history of incarceration without providing any additional specific information.  See October 1993 DHR BDA.  It is assumed that his unemployment during this period was due to incarceration.  In addition, VA progress notes show that he has been diagnosed with disorders that include undifferentiated somatoform disorder versus hypochondriasis.  See e.g., VA progress notes, dated in March 2005, March and September of 2008.  To the extent he may have a somatoform disorder, this indicates that he is unable to discern between physical and psychiatric symptomatology.  See Spurgeon v. Brown, 10 Vet. App. 195, 197 (1997) ("somatoform refers to psychogenic symptoms resembling those of physical disease").  He has also expressed a clear desire for monetary gain.  See e.g., VA progress note, dated in November 2000 ("patient is unhappy that his disability has not been increased").  

Given the foregoing, the Veteran is found not to be an accurate historian and his statements concerning employability are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If [an] opinion is based on an inaccurate factual premise, then it is correct to discount it entirely." (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993)).  

With regard to the merits of the claim, it is clear that the Veteran has had symptoms of his service-connected back disability, to include pain, during the time period in issue.  However, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  

In this case, the Board finds the overall evidence of record demonstrates that the Veteran has not identified any exceptional or unusual factors which would render application of the schedule impractical, nor are any such exceptional or unusual factors shown in the record.  The Veteran has asserted that he could not work due to both his service-connected back disability, and his nonservice-connected skin disability.  See Transcript of hearing, held in 1999, at 9-10.  Thus, by the Veteran's own admission, his inability to work was due, in part, to a non-service connected disability.  However, only the Veteran's service connected back disability and the impairment from that disability can be considered for TDIU.  38 C.F.R. § 4.16(b).  In this regard, the January 2003 grant of nonservice-connected pension was predicated on the impairment caused by various factors including nonservice-connected disabilities.  

The Board also notes that the C&P Director's opinion in this case includes certain factual defects, to include somewhat vague language as to whether or not any back symptoms had been dissociated from the Veteran's service-connected disability, cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so), an incorrect notation that the Veteran has not had any ER (emergency room) visits due to back pain (the record shows that he complained of low back pain in the ER on multiple occasions), and an incorrect notation that he has not had frequent visits for his back symptoms.  However, the opinion is not controlling for this determination and the conclusions provided are given no greater weight than the other evidence of record.  

The Veteran has asserted that as of 1993 his service-connected back disability has been productive of severe symptoms that include an inability to sit or stand for prolonged periods, or to be able to bend, squat, or stoop without stiffness or pain, as well as consistent and unrelenting pain.  See March 2016 report from R.B.  However, this claimed severity of back symptoms is inconsistent with multiple notations and findings in VA progress notes and examination reports, which indicate that he had retained significant functional abilities during the time period at issue.  This evidence includes the following: the Veteran reported that he hurt himself while working on a RV (recreational vehicle) (April 2001), he stated that he hurt himself while he was working in his yard (May 2006), he has modified or complete independence in yardwork, driving, feeding, grooming, dressing, toileting, "cleaning - washing dishes," cooking, and bathing (May 2008), he stated that he was injured while he was working under his car replacing a 20-pound starter and it fell on his head (January 2009), he was noted to have no restrictions on his physical activity (January 2009), he lives alone and he is independent and/or has no special requests or needs related to home situation (May 2006, June 2009 and May 2010), he sought treatment for injuries incurred while cutting bushes and tree branches (June 2009 and April 2010) (with notations that he had been using a "big knife" and "a machete" in June 2009), he complained of "dysequilibrium when walking in the dark [for] a long time" (June and October of 2009), he occasionally uses power tools and lawnmowers (February 2010 VA audiometric examination report), he can drive (with no indication of limitation) (January 2012), and he works in his yard/cuts grass (May 2012).  

Furthermore, although the Veteran has been afforded several VA examinations throughout the time period in issue, none of the examiners concluded that his service-connected back disability renders him unable to secure or follow any substantially gainful employment.  There is no history of hospitalization or surgery for his service-connected back disability during the time period in issue, nor does the evidence show there were any other exceptional or unusual factors which would render application of the schedule impractical and which caused the Veteran to be unemployable due to his service-connected back disability.  The Veteran's earning history, as noted in the SSA report, has been considered.  However, it is insufficient, given the evidence of record, to warrant a grant of the claim.  The fact that the Veteran is not shown to have worked since 1991 does not obviate the need for evidence that he was unemployable based on the applicable criteria and case law.  Given the foregoing, the Board finds that the Veteran does not meet the requirements for a TDIU claim on an extra-schedular basis, and that TDIU on an extraschedular basis is not warranted prior to July 31, 2012.  

In reaching this decision, the Board has considered the September 1991 statement from a Placement Services employee at the Nevada Technical Institute.  However, this statement is not shown to be from someone with any medical training or expertise, nor does it discuss what medical condition(s) the Veteran had that impaired his employability, or why.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").  Therefore, this evidence is insufficient to warrant a grant of the claim.  

The Board has also considered the September 2004 statement from Dr. A.Y., which noted that the Veteran had various medical problems that prevented him from performing work-related task.  However, this opinion is only two sentences long and did not provide any rationale.  Nor did it identify which of the Veteran's medical problems prevented work tasks, or what types of work-related tasks were prevented.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[A]n adequate medical report must rest on correct facts and reasoned medical judgment so as [to] inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.").  Therefore, this September 2004 statement too is found to be insufficient to warrant a grant of the claim.  

Finally, the Board has considered the March 2016 opinion of R.B.  Initially, the Board notes that it appears she was under the impression that service connection was in effect for radiculopathy of the bilateral lower extremities prior to July 31, 2012; this is not the case.  In addition, the issue on appeal does not involve readjudicating an increased rating issue for the Veteran's back, rather, the issue is whether there are any exceptional or unusual factors which would render application of the schedule impractical, and, if so, whether those factors are shown to have rendered the Veteran unemployable.  In this case, her opinion reports a variety of back symptoms, but she failed to acknowledge other pertinent facts, including that the Veteran is not shown to have been hospitalized, or to have undergone surgery, for his back disability.  Nor does she identify any exceptional or unusual factors which would render application of the schedule impractical.  

The Board further finds that R.B.'s opinion also does not discuss, in any significant way, that the Veteran has a nonservice-connected skin disability that he has reported was, at least in part, the reason that he quit his most recent job, and that was a basis, at least in part, for his award of benefits by the SSA.  See transcript of hearing, held in 1999; VA progress note, dated in March 2003 (in which he reported that he was receiving SSI (Social Security Disability Insurance) due to a rash only).  Her opinion appears to have been based, at least in part, on the Veteran's assertions of unemployability since 1993 due to severe back symptoms, however, the Veteran has been found not to be an accurate historian.  Upon consideration of the overall evidence the opinion of R.B. is, therefore, afforded reduced probative value.  See Acevedo, 25 Vet. App. at 293; see also Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

The Board finds the weight of the credible and probative evidence of record in this case fails to demonstrate that the Veteran was unable to secure and maintain substantial gainful employment due to his service-connected back disability prior to July 31, 2012.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to an effective date for the assignment of TDIU on an extraschedular basis earlier than July 31, 2012, is denied.



ORDER

An effective date for the assignment of TDIU on an extraschedular basis earlier than July 31, 2012, is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


